Citation Nr: 1422800	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-27 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right knee arthritis, including as secondary to service-connected bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1969 to April 1978. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke. 

The Veteran failed to report for his Board Hearing at the Board's Central Offices, which a June 2010 Board letter informed him was scheduled for September 2, 2010. There is no evidence in the claims file that he did not receive the letter, or evidence the letter was returned to VA by postal authorities as undeliverable.  Thus, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.702  (2010).

This matter was reopened and remanded by the Board in a December 2010 decision.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claim.

In the December 2010 remand, the RO was instructed to refer the claims file to the Veteran's previous examiner or an equally qualified physician, and then request that the examiner opine as to whether the Veteran's diagnosed arthritis of the knee is age related or secondary to some other etiology.  If it is not age related, the examiner was asked to opine as to whether is it at least as likely as not that the right knee arthritis is related to the Veteran's active service or to his service-connected bilateral flat foot.  Lastly, if the Veteran's bilateral flat foot condition is not at least as likely as not the cause of any right knee arthritis, the examiner was then instructed to opine as to whether the right knee arthritis was aggravated by the service connected disability.   

The Veteran was afforded a VA examination in February 2011.  The examiner noted that the Veteran's right knee condition is likely age related and opined that there was less than a 50 percent probability that the Veteran's right knee arthritis is caused or the result of the service connected flat foot condition.  However, the examiner failed to address aggravation as requested in the remand directives.  Thus, it is unclear whether the Veteran's right knee arthritis may have been aggravated by his service-connected flat foot condition.  A remand by the Board confers on a veteran the right to VA compliance with the terms of the remand order and imposes on the VA Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, there has not been substantial compliance with the Board's December 2010 remand directives.  Therefore, the Board must remand the appeal again for an addendum opinion on aggravation. 

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the Veteran's February 2011 VA examination for an addendum opinion, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.

The VA examiner should thoroughly review the Veteran's VA claims file, including the Veteran's service treatment records.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The VA examiner is requested to specifically address the following:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee arthritis was aggravated by his service-connected flat foot condition.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the Veteran's right knee arthritis before the onset of the aggravation.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. Upon completion of the above, the RO must readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



